Court was injured in Elyria, by the negligence of Bivin in operating a motor vehicle, both parties residing in Elyria at the time of accident. Suit was filed in Lorain Common Pleas. At about the time the case was assigned for trial, Bivin moved to Huron County. The plaintiff, Court did not appear at the time of trial and the case was dismissed for want of prosecution, without prejudice and subsequently Court filed suit in the Huron Common Pleas upon the same facts, and summons was served by the sheriff of Lorain County. In the answer to the petition the defense was set up that the Huron County had no jurisdiction over the person of the defendant, Bivin.
A motion by Bivin for judgment was overruled by the Common Pleas which ruling was affirmed by the Huron County, Court of Appeals.
Bivin, in the Supreme Court, contends that the Common Pleas had no jurisdiction over his person, upon the theory that the section of the statute which permits an injured party to bring the action “against such owner in the County wherein such injured person resides,” means the County in which the injured party resides at the time of the accident. Otherwise, it is argued, it would be possible for the injured party to begin actions in any county in the state in which she could acquire residence, get service upon the defendant, dismiss the action and move to another county, making it necessary for the defendant to follow plaintiff about the state.